Order, insofar as it grants 'defendant’s motion to preclude plaintiff, unanimously affirmed unless within twenty days after service of the order to be entered hereon plaintiff serves a bill of particulars as demanded. Order, insofar as it grants defendant’s motion for examination of plaintiff before trial, unanimously affirmed. The date for the examination to proceed to be fixed in the order. Ten dollars costs and disbursements are awarded to respondent. No opinion. Settle order on notice. Present — Dore, J. P., Cohn, Callahan, Van Voorhis and Shientag, JJ.